DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 15, and 19are objected to because of the following informalities:  
In claim 10, “the panic button cannot turn off the second alert” should read “wherein the panic button cannot turn off the second alert”
In claim 15, “sensing at least one of” should read “comprises sensing at least one of” 
In claim 19, “presence of absence” should read “presence or absence”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
The specification (page 5, lines 10-18) describes the use of a panic button to manually override a function of the range hood system, but nothing in the specification appears to indicate that the manual override works for an alarm triggered by a first condition but not for an alarm triggered by a second condition. Therefore, the claim lacks sufficient written description. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10 and 21, the scope of “dangerous gas concentration” is unclear. The applicant has not defined a “dangerous gas concentration” in the specification, and nothing in the disclosure suggests any limits to define the scope of “dangerous”.
In claims 10, 12, and 21, it is unclear what constitutes a “normal cooking parameter range”. Is there a difference between a “normal cooking parameter range” and any other cooking parameter range? The Applicant has not defined a “normal” range anywhere in the specification. 
In claim 16, it is unclear what is meant by providing a first or second alert that is “movable away from the range hood”? Does this mean that the alert simply originates somewhere other than the hood, such as from the cooking appliance or from a remote device connected to the hood? Or does it mean 
Claims 11-20 are also rejected as indefinite for depending upon indefinite claim 10. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20090017404 A1) in view of Kang (KR 20130015056 A), Myllymaki (US 20090085754 A1), and Park (US 20070216537 A1).
Regarding claim 10, White teaches (Paragraph 0042, 0051, 0052; Fig. 2, #210, 212, 214, 416, 418) a stovetop/range system which executes a decision tree in which a heat level (cooking parameter) is measured in step 210, and, when the heat level exceeds a certain temperature in step 212 (outside normal cooking parameter range), no motion is detected in step 214 signifying the absence of a user near the cooking appliance, and an unattended area delay time elapses in step 416, then the system can generate alarms (first alert/unattended cooking indication) in step 418 (where the system must necessarily provide information about a user being absent to a controller in order to trigger the alarm). White further teaches (Paragraph 0055; Fig. 2 #620, 522) an alternate operation involving step 522 wherein a smoke condition arises (second condition) in the area of the stovetop/range that can indicate a fire hazard and in step 620, the system detects a smoke condition, and proceeds to step 522, where the system can subsequently disable the gas or electric supply (closing fuel source). It should be noted that the second condition of White triggered by the smoke detector corresponds to a fire hazard, so the 
White is silent on providing a range hood comprising a ventilation system including an inlet, an outlet, and a fan or blower. White is further silent on providing a panic button in communication with the range hood, wherein the panic button includes a manual activation to turn off the first alert, but the panic button cannot turn off the second alert. White is also silent on providing a second alert if the presence of the second condition is determined.
Kang teaches (Paragraph 0023; Fig. 2 # 10, 20, 30) a gas range 10 with a hood 20 including an exhaust fan and a suction port (inlet) that exhausts heat or contaminants to the outside through duct 30 (outlet). Kang further teaches (Paragraph 0035) an alarm is disposed in the hood 20 that generates a primary alarm based on a temperature detected by a temperature sensor 40 and a secondary alarm that is a fire alarm that is activated when the temperature sensor 40 senses a second set temperature higher than the first set temperature. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to incorporate the use of range hood system and the activation of a second alarm indicative of a fire as taught by Kang since both are directed to cooking ranges, since both teach triggering alarms based on sensors corresponding to heat, since range hoods connected to alarm systems, and alarms triggered by sensing a fire are known in the art as shown by Kang, since a range hood can exhaust heat and contaminants (Kang, Paragraph 0023) making a cooking area safer and more comfortable for a cooking device user, and since providing a second alarm in case of a fire will alert people to either put out a fire or leave a dangerous area with a fire.
Myllymaki teaches (Paragraph 0011; Fig. 1 #5, 8, 11) a range hood with an alarm including a unit 11 to be placed outside the range hood, wherein the alarm sound signal 5 can be switched off by a push button 8 (panic button) included in the unit present outside the range hood (unit 11) which is mounted on the bottom surface of the range hood (in communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to incorporate the push button of Myllymaki since both are directed to alarms for cooking appliances, since a button for deactivating an alarm disposed on a range hood is known in the art as shown by Myllymaki, and since a user may wish to turn off the alarm if it was triggered unintentionally (for example some foods are prepared by igniting alcohol which temporarily causes a rise in the sensed temperature) so that a cooking operation may be resumed.
Park teaches (Paragraph 0018, 0019) an alarm system 10 with a deactivation button 170 (panic button) that allows a user to deactivate the wristband for certain first category alarms and is ineffective for certain other second category alarms such as fire detection.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to allow the first alarm to be deactivated by a panic button but not a second alarm corresponding to a fire as taught by Park since both are directed to alarm systems, since both teach detecting fires, since deactivating a first alarm by a panic button but not a second alarm corresponding to a fire is known in the art as shown by Park, since a first alarm which does not signify a fire is indicative of a significantly less dangerous cooking condition that may be triggered unintentionally (for example some foods are prepared by igniting alcohol which temporarily causes a rise in the sensed temperature) and therefore may only require simple deactivation, and since an alarm indicative of a fire requires an immediate response as a result of the significant danger presented by the fire and,  therefore should not be allowed to be disabled. 
Regarding claim 11, as shown above, White teaches (Paragraph 0042) measuring the heat level.
White is silent on sensing the cooking parameter being performed at the range hood.
Kang teaches (Paragraph 0025; Fig. 2 #40) temperature sensors 40 are mounted on the hood 20 corresponding to the cooking device 10 to measure the temperature of the cooking device 10 or a pot for cooking food. It is well understood in the art that temperature measurements correspond to the heat emitted by an object.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to position temperature sensors on the range hood as taught by Kang since both are directed to cooking ranges, since both teach triggering alarms based on sensors corresponding to heat, since measuring temperature at a range hood is known in the art as shown by Kang, and since a fire on the cooking device could damage sensors placed directly on the device preventing their operation, but sensors disposed away from the device on the range hood would still be functioning and able to trigger an alarm in the event of a fire.
Regarding claim 13, White teaches (Paragraph 0052, 0053; Fig. 2 #420) after step 418 (where an alarm is triggered based on a sensed heat and the absence of a user as shown above) the system proceeds to step 420 where, after a max time interval has elapsed without the appearance of a user, the system proceeds to step 522 where the gas/electric supply is disabled. 
White is silent on communicating from the range hood to the cooking appliance to trigger the disabling of the fuel supply.
Kang teaches (Paragraph 0033) blocking the gas supply line to the cooking device 10 based on temperature readings from the temperature sensor 40 (disposed on the range hood) which would require communication from the range hood to the cooking device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to shut off the gas supply based on communication from sensors on the range hood as taught by Kang since both are directed to cooking ranges, since both teach triggering alarms based on sensors corresponding to heat, since communicating measured temperature from a range hood to a cooking appliance to shut off a fuel source is known in the art as shown by Kang, since shutting off a gas supply would prevent a larger fire or explosion from occurring, and since communicating from the range hood to the cooking appliance allows for additional sensor readings in case sensors on the cooking appliance fail.
Regarding claim 16, White is silent on providing the first alert or the second alert at least one of: at the range hood and moveable away from the range hood.
Kang teaches (Paragraph 0035) as shown above, an alarm is disposed on hood 20. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to provide the alarm at the range hood has taught by Kang, since both are directed to cooking ranges, since both teach triggering alarms based on sensors corresponding to heat, since positioning an alarm on a range hood is known in the art as shown by Kang, since putting the alarm at the range hood would place it at a higher elevation than the cooking device so that it would be less likely to be obscured from view (for example, a kitchen with a central island might block a view of a range from the other side of the room, but the range hood would still be visible), and since the alarm would function even if the cooking device itself was burning or damaged.
Regarding claim 19, White teaches (Paragraph 0042; Fig. 2 #204, 206, 208) detecting pressure on a range in step 204 and determining if the pressure exceeds a threshold in step 206 to determine if a cooking implement is on the range, and then activating the gas/electric supply in step 208 and measuring heat in step 210 (determining whether cooking is occurring). As shown above, White teaches (Paragraph 0051, 0052) when the heat level exceeds a certain temperature in step 212 (cooking is occurring), no motion is detected in step 214 signifying the absence of a user near the cooking appliance, and an unattended area delay time elapses in step 416, then the system can generate alarms (first alert/unattended cooking indication) in step 418 (where the system must necessarily provide information about a user being absent to a controller in order to trigger the alarm).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20090017404 A1) in view of Kang (KR 20130015056 A), Myllymaki (US 20090085754 A1), and Park (US 20070216537 A1) and further in view of Ito (JP H11353564 A).
Regarding claim 12, White as modified above is silent on establishing at least one baseline value for the cooking parameter sensor; and determining the normal cooking parameter range using the baseline value.
Ito teaches (Claim 1) a fire alarm device wherein a temperature difference warning threshold (cooking parameter range) is set based on a difference between a reference temperature (baseline value) and a measured temperature value. It should be noted that change in temperature is well understood in the art to correspond to change in heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to establish the normal cooking parameter range using a reference temperature (baseline value) as taught by Ito since both are directed to devices with fire alarms, since both teach measuring values relating to heat, since establishing a range of temperatures for triggering an alarm based on a baseline value is known in the art as shown by Ito, and since using a baseline value would allow for normal cooking to occur without triggering the alarm since the alarm is triggered by exceeding a range based on reference temperature rather than just any increase in temperature (like an increase just from room temperature).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20090017404 A1) in view of Kang (KR 20130015056 A), Myllymaki (US 20090085754 A1), and Park (US 20070216537 A1) and further in view of Mikulec (US 20130087134 A1).
Regarding claim 14, White as modified above is silent on including sensing at least one cooking parameter at the cooking appliance and communicating resulting information to the range hood.
Regarding claim 15, White as modified above is silent on the sensing the at least one cooking parameter at the cooking appliance comprising sensing at least one of: an inductance; or a flow.
Mikulec teaches (Paragraph 0028, 0052; Fig. 1 #10, 12, 18, 26) a system 10 may detect the initial flow of gas or electricity to the stove 18, and if the sensor signal is above the threshold level, the flow of gas and electricity to the stove 18 is shutoff for a predetermined period of time and the fan 12 speed is increased to rid the air of contaminants, where the fan 12 is part of the ventilation hood 26 (i.e. information about the flow of gas at the cooking appliance is communicated to the hood).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to incorporate the gas sensor control system of Mikulec since both are directed to cooking appliances, since both teach a control system based on sensor readings, since communicating information about the flow of gas to a range hood is known in the art as shown by Mikulec, and since using the information to determine that the fan speed should be increased allows for the removal of contaminants from the air (Mikulec, Paragraph 0052) which would otherwise be harmful to the user of the cooking appliance.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20090017404 A1) in view of Kang (KR 20130015056 A), Myllymaki (US 20090085754 A1), and Park (US 20070216537 A1) and further in view of Crnkovich (US 20070125364 A1).
Regarding claim 17, as shown above, White teaches (Paragraph 0042, 0051, 0052) sensing heat to determine if a first condition is met wherein a user is not present, the heat is outside a specified range, and no fire is present (the presence of a fire as determined by the smoke detector triggers a different response as shown above). 
White teaches sensing heat but is silent on sensing a plurality of cooking parameters by additionally sensing a digital image; sensing a particle; sensing a chemical; sensing a sound; sensing a humidity.
Crnkovich teaches (Paragraph 0009) a range hood with an integrated CO monitor, wherein an Carbon Monoxide (CO) sensor (chemical sensor) is incorporated into a range hood, and if elevated CO levels are detected, and the hazardous condition persists, the CO sensor transmits a CO alarm activate signal to the external CO detectors in the residence to cause them to sound their alarm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to additionally measure CO as a cooking parameter to trigger an alarm as taught by Crnkovich since both are directed to controlling cooking appliances with sensor data, since both teach activating an alarm based on a sensor reading, since activating an alarm based a chemical sensor reading is known in the art as shown by Crnkovich, and since warning a user of dangerous CO levels could prevent serious damage or death from the inhalation of toxic chemicals. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20090017404 A1) in view of Kang (KR 20130015056 A), Myllymaki (US 20090085754 A1), and Park (US 20070216537 A1) and further in view of Liese (US 20020129809 A1).
Regarding claim 18, White teaches (Paragraph 0016) the stove may be capable of generating alarm outputs (indicator adapted to be positioned at a location away from the range hood) where as shown above the alarm is triggered by a first condition.
White is silent on providing a local indicator at the range hood upon determining the presence of the first condition or the second condition. White is further silent on controlling at least one operating parameter of the cooking appliance via the range hood. Also, White is silent on providing a fire or gas remediation at the range hood.
As shown above, Kang teaches (Paragraph 0035) an alarm is disposed in the hood 20 that generates a primary alarm based on a temperature detected by a temperature sensor 40 and a secondary alarm that is a fire alarm that is activated when the temperature sensor 40 senses a second set temperature higher than the first set temperature (second condition). Kang further teaches (Paragraph 0026; Fig. 2 #50, 60) an injection nozzle 50 is installed in response to the temperature sensor 40, and is a component that sprays the extinguishing agent (fire remediation) supplied from the extinguishing agent supply unit 60. Figure 2 shows that the spray nozzle 50 is connected to the range hood and sprays down onto the cooking device from the hood.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to provide the alarm and the extinguishing system at the range hood has taught by Kang, since both are directed to cooking ranges, since both teach triggering alarms based on sensors corresponding to heat, since positioning an alarm and an extinguishing system on a range hood is known in the art as shown by Kang, since putting the alarm at the range hood would place it at a higher elevation than the cooking device so that it would be less likely to be obscured from view (for example, a kitchen with a central island might block a view of a range from the other side of the room, but the range hood would still be visible),  since the alarm  and extinguishing system would function even if the cooking device itself was burning or damaged, and since providing fire remediation at the range hood allows the extinguishing agent to be sprayed downward directly onto the cooking surface, the area most likely to be on fire.
Liese teaches (Paragraph 0044; Fig. 1 #2, 20, 22, 34) control or regulating device 34 of the fan 22 of the fume hood 20 can be provided for switching, controlling, and/or regulating the heat energy of the stove 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to incorporate the control system on the fume hood as taught by Liese, since both are directed to cooking appliances, since both teach controlling heat to the appliance, since controls for a cooking appliance positioned on a stove hood are known in the art as shown by Liese, and since the controls of the hood would allow a user to deactivate the cooking device even if the controls on the device itself were damaged by a fire.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20090017404 A1) in view of Kang (KR 20130015056 A), Myllymaki (US 20090085754 A1), and Park (US 20070216537 A1) and further in view of Uetake (JP H11287453 A).
Regarding claim 20, White as modified above is silent on communicating from the range hood to a remote device to control at least one operating parameter of the remote device, using information about the unattended cooking indication.
Uetake teaches (Paragraph 0009, 0010) a heating device, wherein a person detecting means and a temperature detecting means are provided, a situation is determined by a control means based on these detection signals, and a reduction adjustment control of a supply amount adjusting means to adjust the supply amount of the heating medium from the heating medium supply source to the heating unit is performed. Uetake further teaches (Paragraph 0052; Fig. 1 #5, 30, 40) a temperature detecting means 40 including a temperature sensor or the like for detecting the temperature of the air above the gas stove 30 is provided on the inner surface of hood 5. In other words, the heat supply to the cooking device is controlled based on a signal sent from the temperature sensor on the hood to the supply means positioned remotely from the hood.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to communicate from the hood to the heating supply using information about a person detection as taught by Uetake since both are directed to methods of operating cooking appliances, since both teach control systems that control the appliance based on sensor readings, since communicating from the hood to the heating supply using information about a person detection is known in the art as shown by Uetake, since the control system of Uetake can prevent a fire from occurring (Uetake, Paragraph 0008), and since sensing temperature at a range hood provides additional information about dangerous cooking conditions that can provide further safeguards than using sensors only directly on the cooking device.
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20090017404 A1) in view of Kang (KR 20130015056 A), and Myllymaki (US 20090085754 A1).
Regarding claim 21, White teaches (Paragraph 0042, 0051, 0052; Fig. 2, #210, 212, 214, 416, 418) a stovetop/range system which executes a decision tree in which a heat level (cooking parameter) is measured in step 210, and, when the heat level exceeds a certain temperature in step 212 (outside normal cooking parameter range), no motion is detected in step 214 signifying the absence of a user near the cooking appliance, and an unattended area delay time elapses in step 416, then the system can generate alarms (first alert/unattended cooking indication) in step 418 (where the system must necessarily provide information about a user being absent to a controller in order to trigger the alarm). White further teaches (Paragraph 0055; Fig. 2 #620, 522) an alternate operation involving step 522 wherein a smoke condition arises  (second condition) in the area of the stovetop/range that can indicate a fire hazard and in step 620, the system detects the smoke condition. It should be noted that the second condition of White triggered by the smoke detector corresponds to a fire hazard, so the first decision tree where smoke is not detected is a different response indicative of no fire being present.
White is silent on  providing a range hood comprising a ventilation system including an inlet, an outlet, and a fan or blower. White is further silent on providing a panic button in communication with the range hood, wherein the panic button includes a manual activation to turn off the first alert. White is also silent on providing a second alert if the presence of the second condition is determined.
Kang teaches (Paragraph 0023; Fig. 2 # 10, 20, 30) a gas range 10 with a hood 20 including an exhaust fan and a suction port (inlet) that exhausts heat or contaminants to the outside through duct 30 (outlet). Kang further teaches (Paragraph 0035) an alarm is disposed in the hood 20 that generates a primary alarm based on a temperature detected by a temperature sensor 40 and a secondary alarm that is a fire alarm that is activated when the temperature sensor 40 senses a second set temperature higher than the first set temperature. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to incorporate the use of range hood system and the activation of a second alarm indicative of a fire as taught by Kang since both are directed to cooking ranges, since both teach triggering alarms based on sensors corresponding to heat, since range hoods connected to alarm systems, and alarms triggered by sensing a fire are known in the art as shown by Kang, since a range hood can exhaust heat and contaminants (Kang, Paragraph 0023) making a cooking area safer and more comfortable for a cooking device user, and since providing a second alarm in case of a fire will alert people to either put out a fire or leave a dangerous area with a fire.
Myllymaki teaches (Paragraph 0011; Fig. 1 #5, 8, 11) a range hood with an alarm including a unit 11 to be placed outside the range hood, wherein the alarm sound signal 5 can be switched off by a push button 8 (panic button) included in the unit present outside the range hood (unit 11) which is which is mounted on the bottom surface of the range hood (in communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to incorporate the push button of Myllymaki since both are directed to alarms for cooking appliances, since a button for deactivating an alarm disposed on a range hood is known in the art as shown by Myllymaki, and since a user may wish to turn off the alarm if it was triggered unintentionally (for example some foods are prepared by igniting alcohol which temporarily causes a rise in the sensed temperature) so that a cooking operation may be resumed.
Response to Arguments
Applicant’s arguments, see page 8, filed 01/05/2021 with respect to the 112(a) rejection of claim 10 are not persuasive. As noted above, the specification (page 5, lines 10-18) describes the use of a panic button to manually override a function of the range hood system, but nothing in the specification appears to indicate that the manual override works for an alarm triggered by a first condition but not for an alarm triggered by a second condition. Therefore, the claim lacks sufficient written description. The Applicant’s citation to a passage from the specification provides no information indicating that the panic button may work for a first condition but not for a second condition. 
Applicant’s arguments, see pages 8-11, filed 01/05/2021, with respect to the rejection(s) of claim(s) 10-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of White (US 20090017404 A1), Kang (KR 20130015056 A), Myllymaki (US 20090085754 A1), and Park (US 20070216537 A1) as shown above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Erdmann (US 20080141996 A1) teaches a ventilation hood and cooktop safety system and method.
Taylor (US 20080066624 A1) teaches a sous vide cooker with an alarm to notify the user in case of temperature deviation from set temperature.
Saito (US 20040033774 A1) teaches a fume hood management system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/               Examiner, Art Unit 1792                                                                                                                                                                                         								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792